Citation Nr: 1537067	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a reduction of a disability rating for service-connected status-post right lung middle lobe lobectomy from 100 percent to 60 percent, effective from January 1, 2011, was proper.

2.  Whether a reduction of a disability rating for service-connected status-post right lung middle lobe lobectomy from 60 percent to 30 percent, effective May 1, 2012, was proper.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1995.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2010 and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of reduction from 60 percent to 30 percent, whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, and entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.




FINDINGS OF FACT

1.  The Veteran was granted service connection for post-operative lung cancer in January 1996; a 100 percent disability rating was assigned, effective August 7, 1995.

2.  Following a VA examination in May 2010, the RO reduced the rating for service-connected status-post right lung middle lobe lobectomy to 60 percent, effective January 1, 2011; this reduction was effectuated in an October 2010 rating decision.

3.  From May 2010, a sustained and material improvement in the Veteran's status-post right lung middle lobe lobectomy was shown.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating or a rating in excess of 60 percent for status-post right lung middle lobe lobectomy from January 1, 2011 are not met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 6819, 6844 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2010 that provided information as to what evidence was required to substantiate an increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Restoration

The law provides that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

Here, the Veteran contends that the reduction from 100 percent to 60 percent for his service-connected status-post right lung middle lobe lobectomy was not warranted.  He argues that the evaluation should be restored.  See, e.g., the VA Form 9 dated February 2011.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in an August 2010 letter.  In the enclosed August 2010 rating decision, he was provided the material facts taken from a May 2010 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in October 2010, implementing the proposed reduction, effective from January 1, 2011.

Based on this sequence of events, the Board finds that the Veteran was properly notified of the proposed rating reduction in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reduction in rating.  The question that remains is the substantive question of whether the reduction was proper.

With respect to the issue of whether the reduction was factually appropriate based upon the evidence of record, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

The Board has considered the entire prior history of the Veteran's status-post right lung middle lobe lobectomy in detail.  As explained above, the Board is ensuring compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) because the Veteran had a 100 percent rating for a period of time greater than five years.

Malignant growths of the respiratory system are assigned a 100 percent rating that will be continued for 2 years following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  At this point, if there has been no recurrence or metastases, the rating will be made on residuals.  38 C.F.R. Part 4, Diagnostic Code  6819 (1995)

Malignant growths of the respiratory system are assigned a 100 percent rating that will be continued beyond the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, the rating will be made on residuals.  38 C.F.R. Part 4, Diagnostic Code  6819 (2014)

The May 2010 VA examiner noted that the Veteran's last neoplastic treatment was his September 1995 right lung middle lobe lobectomy.  He did not subsequently receive chemotherapy or radiation.  The Veteran reported current symptoms of occasional dyspnea with moderate exertion.  He also endorsed some constriction of his right chest area.  He denied needing oxygen.  He also reported non-angina chest pain, night sweats, and sleep apnea.  Pulmonary function testing (PFT) revealed pre-bronchodilator results of FVC of 71 percent of predicted value, FEV-1 63 percent of predicted value, and FEV1/FVC of 67 percent.  Post-bronchodilator results revealed FVC of 72 percent, FEV-1 of 53 percent predicted and FEV1/FVC of 55 percent.  Uncorrected and corrected DLCO levels were 55 percent.  A contemporaneous computerized tomography (CT) scan did not reveal any evidence of malignancy.  The examiner diagnosed the Veteran with "status-post right lung middle lobe lobectomy with a mild obstructive lung defect and a moderate restrictive lung defect noted per PFTs and subsequent mild hypoxia noted on ABG test."

Notably, in a VA addendum opinion dated February 2011, the VA examiner opined that "[b]ased on aforementioned examination report and all available documentation, patient has chronic obstructive pulmonary disease, status-post right middle lung lobectomy for carcinoid tumor, with corresponding dyspnea."  He continued, "DLCO based on single breath diffusing capacity is confirmed.  Since Veteran was considered to have given optimum effort during pre-bronchodilator testing, pre-bronchodilator FEV1 value most accurately represents his level of disability."

Accordingly, the results of the May 2010 pulmonary function testing support a disability rating of no higher than 60 percent.  There is no indication in any of the testing that FVC-1 was less than 40 percent predicted, or the FEV-1/FVC was less than 40 percent, or the DLCO (SB) was less than 40 percent predicted.  Evaluating the disability by PFT is required because none of the exceptions that would allow for the evaluation of the disability under other methods is evident in the record.  That is, a maximum exercise capacity test of 20 ml/kg/min or less is not of record.  Additionally, the May 2010 VA examination reports does not reflect that the Veteran has had pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of respiratory failure, or required outpatient oxygen therapy.  See 38 C.F.R. § 4.96(d)(1).

This examination was full and complete; more so, in fact, than the November 1995 VA examination upon which the original 100 percent rating was granted in the January 1996 rating decision.  See 38 C.F.R. § 3.344(a).  At the May 2010 VA examination, the Veteran was interviewed, observed, and was physically evaluated.  In putting together the report, all of his records were available and reviewed and the x-ray results were included and considered.  In comparison to the November 1995 VA examination report, the Board finds the May 2010 VA examination report to be full and complete and entirely consistent with the record.

At the time of the November 1995 VA examination, the Veteran was only about 3 months post lung surgery and at most 2 months following cancer therapy.  The recent VA examination does not show any recurrence, metastasis, or cancer therapy currently or since 1995.  As the 100 percent rating was based (and would be based today) on whether there has been recurrence, metastasis, or cancer therapy, the disability clearly had improved since the last examination and that improvement had been sustained and was material.  Whether the provisions of Diagnostic Code 6819 in effect in 1995 or today were applied, there would be no basis to assign less than a 100 percent rating based on the 1995 examination and no basis to assign that rating following the recent VA examination.  The improvement is sustained and measurable.

The Board recognizes that a schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  In this case, the May 2010 VA examination showed that the Veteran's carcinoid tumor of the right lung had not recurred and residuals did not manifest in excess of a 60 percent rating.  Hence, an examination has shown material improvement and the status-post right lung middle lobe lobectomy should be appropriately rated upon his residuals pursuant to DC 6844.

Additionally, a disability which has been continuously rated at or above any valuation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  To this end, the Veteran's 100 percent rating was assigned effective August 7, 1995 and reduced effective January 1, 2011.  As such, the evaluation was in effect for less than 20 years and, therefore, 38 C.F.R. § 3.951 does not apply in this matter.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 100 percent to 60 percent for the Veteran's status-post right lung middle lobe lobectomy, effective January 1, 2011, was proper, as the record demonstrates an improvement in his disability picture that was sustained under the ordinary conditions of life.  Indeed, the examination findings improved even though the Veteran continued to experience a mild obstructive lung defect and a moderate restrictive lung defect as a result of his right lung middle lobe lobectomy.

Therefore, the Veteran's appeal for restoration of a 100 percent rating for the service-connected status-post right lung middle lobe lobectomy must be denied.


ORDER

The reduction of the disability rating from 100 percent to 60 percent, effective from January 1, 2011, for service-connected status-post right lung middle lobe lobectomy was proper; the appeal of this issue is denied.


REMAND

As to the issue of whether a reduction of a disability rating for service-connected status-post right lung middle lobe lobectomy from 60 percent to 30 percent, effective May 1, 2012, was proper, the Board observes that the reduction was accomplished in a February 2012 rating decision.  The Veteran disagreed with the reduction in a statement dated April 2012.  However, in the subsequent October 2014 supplemental statement of the case (SSOC), the RO addressed the issue as an increased rating claim.  This characterization of the claim is inconsistent with the record.  Thus, to date, no statement of the case has been furnished with respect to the matter of whether a reduction of a disability rating for service-connected status-post right lung middle lobe lobectomy from 60 percent to 30 percent was proper.  As such, this should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the new and material evidence and bilateral shoulder disability claims, the Board notes that, at the March 2015 Board hearing, the Veteran had not yet perfected an appeal as to these issues.  As such, the Veteran only provided testimony as to the reduction claims.  Later in March 2015, the Veteran filed a timely substantive appeal as to the new and material evidence and bilateral shoulder disability claims in which he requested a videoconference hearing before a Veterans Law Judge.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Given the Veteran's timely request, a remand of the issues of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, and entitlement to service connection for a bilateral shoulder disability is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC as to the claims of entitlement to service connection for a bilateral shoulder disability and whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

2. The AOJ should issue an SOC pertaining to the issue of whether a reduction of a disability rating for service-connected status-post right lung middle lobe lobectomy from 60 percent to 30 percent, effective May 1, 2012, was proper.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


